
	

113 HR 5406 IH: F.T.O. Passport Revocation Act
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5406
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Poe of Texas introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To authorize the revocation or denial of passports and passport cards to individuals affiliated
			 with foreign terrorist organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the F.T.O. Passport Revocation Act.2.Revocation or denial of passports and passport cards to individuals affiliated with foreign
			 terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following:
			
				4.Authority to deny or revoke passport and passport card
					(a)Ineligibility
						(1)IssuanceExcept as provided under subsection (b), the Secretary of State may not issue a passport or
			 passport card to any individual whom the Secretary has determined is a
			 member of or is otherwise affiliated with, or is aiding, assisting,
			 abetting, or is otherwise helping an organization the Secretary has
			 designated as a foreign terrorist organization pursuant to section 219 of
			 the Immigration and Nationality Act (8 U.S.C. 1189).
						(2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual
			 described in paragraph (1).
						(b)Exceptions
						(1)Emergency and humanitarian situationsNotwithstanding subsection (a), the Secretary of State may issue a passport or passport card, in
			 emergency circumstances or for humanitarian reasons, to an individual
			 described in paragraph (1) of such subsection.
						(2)Limitation for return to United StatesNotwithstanding subsection (a)(2), the Secretary of State, before revocation, may—
							(A)limit a previously issued passport or passport card only for return travel to the United States; or
							(B)issue a limited passport or passport card that only permits return travel to the United States.
							(c)ReportIf the Secretary of State issues or limits a passport or passport card under subsection (b), the
			 Secretary shall, not later than 30 days after such issuance or limitation,
			 submit to Congress a report on such issuance or limitation, as the case
			 may be..
		
